Citation Nr: 0404300	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-17 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
major depressive disorder, currently evaluated as 70 percent 
disabling.

2.  Evaluation of service-connected right patellofemoral pain 
syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran served on active duty from August 24, 1988 to 
April 8, 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In May 2002, the RO denied the 
veteran's claims of entitlement to increased ratings for 
service-connected depressive disorder, evaluated as 70 
percent disabling, and service-connected right patellofemoral 
pain syndrome, evaluated as 10 percent disabling.  In June 
2002, the RO denied a claim of entitlement to TDIU.  


REMAND

The veteran served on active duty from August 24, 1988 to 
April 8, 1997; he received an other-than-honorable discharge 
from this service.  In an unappealed VA administrative 
decision, dated in May 2000, it was determined that the 
appellant's discharge for the period from August 24, 1988 to 
April 8, 1997 was not a bar to VA benefits under 38 C.F.R. 
§ 3.12.  Therefore, the character of the appellant's 
discharge does not constitute a bar to eligibility for VA 
health care and related benefits.  See 38 U.S.C.A. §§ 101(2), 
5303 (West 2002); 38 C.F.R. § 3.12.  It further appears that 
the Navy has recharacterized part of his service.  See DD 
Form 215, dated in March 2001 (showing honorable service from 
August 24, 1988 to February 13, 1993).

The veteran argues that increased rating is warranted for his 
depressive disorder, and that a higher evaluation is 
warranted for his right patellofemoral pain syndrome.  The 
veteran also argues that TDIU is warranted because he cannot 
work due to his service-connected disabilities.  

In his application for TDIU, received in April 2002, the 
veteran indicated that he was receiving Chapter 31 vocational 
rehabilitation training.  However, the claims files do not 
currently contain any vocational rehabilitation records, and 
it does not appear that an effort has been made to obtain 
such records.  As there is a possibility that there are 
records of vocational rehabilitation that may be favorable to 
the veteran's claims which are not currently associated with 
the claims files, a remand is required for an attempt to 
obtain these records.  See Moore v. Gober, 10 Vet. App. 436, 
440 (1997).  

With regard to the veteran's TDIU claim, VA has a duty to 
supplement the record by obtaining opinions as to the effect 
that the veteran's service-connected disabilities have upon 
his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 
(1995); Gary v. Brown, 7 Vet. App. 229 (1994).  In this case, 
service connection is in effect for depression, evaluated as 
70 percent disabling, as well a right knee disorder, 
"degenerative arthritis left knee status post arthroscopy," 
and "status post tarsal tunnel release, right foot," with 
each disability evaluated as 10 percent disabling.  Of 
particular note, although the claims files contain VA 
examination reports for depression, and the right knee, these 
reports do not address the general extent of functional and 
industrial impairment caused by the veteran's service-
connected disabilities.  On remand, the RO should afford the 
veteran an examination to determine the functional impairment 
from his service-connected disabilities.  

The Board further notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

A review of the claims file shows that although a VCAA 
notification letter was sent in October 2001, this letter 
only mentioned the veteran's increased rating claim for his 
"nervous condition."  It does not appear that the veteran 
has been notified of the information necessary to 
substantiate his TDIU claim, or his increased rating claim 
for his right knee (in fact, in October 2001, service 
connection was not yet in effect for a right knee condition), 
nor is it clear whether this letter is sufficient to inform 
the veteran of his duties to provide evidence under the 
applicable case law.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that VCAA notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant).  

Under the circumstances, a remand is required for the RO to 
ensure compliance with the VCAA notification provisions, as 
interpreted in Quartuccio, followed by readjudication.

As a final matter, in May 2002, the RO granted service 
connection for right patellofemoral pain syndrome, and 
assigned a 10 percent rating.  The RO has assigned an 
effective date for service connection, and the 10 percent 
rating, of March 28, 2002.  The veteran has appealed the 
issue of entitlement to a higher evaluation.  Accordingly, 
the issue is whether a rating in excess of 10 percent for the 
veteran's right knee disorder is warranted for any period 
from March 28, 2002 to the present.  The Board notes that the 
reason for the assignment of the effective date is unclear.  
On remand, the RO should clarify the proper effective date.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should ascertain if, when and 
where the veteran has received any 
treatment for his depression, bilateral 
knee, and right foot symptoms since March 
2002, the records of which are not 
currently associated with the claims 
files, and if so, the RO should obtain 
and associate those records with the 
claims files.  

2.  The RO should obtain the veteran's 
vocational rehabilitation  records.

3.  The RO should schedule the veteran 
for VA examination of his knees, and 
right foot, to determine the degree of 
severity of his service-connected right 
patellofemoral pain syndrome, 
degenerative arthritis left knee status 
post arthroscopy, and status post tarsal 
tunnel release, right foot, and their 
impact on his ability to obtain and 
maintain employment.  The claims folders 
must be made available to the examiner in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  Such tests as 
the examining physician deems necessary 
should be performed.  The examiner is 
specifically requested to address whether 
the veteran's bilateral knee and/or right 
foot disorders render the veteran unable 
to engage in substantially gainful 
employment, supporting such opinion with 
reference to manifested symptomatology 
and limitations.

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and degree of 
severity of his service-connected 
depression.  The claims folders must be 
made available to the examiner in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  Such tests, 
to include psychological testing, as the 
examining physician deems necessary 
should be performed.  A multiaxial 
diagnosis based on the current DSM-IV 
diagnostic criteria is required, 
including a Global Assessment of 
Functioning Score.  The examiner should 
provide an opinion as to the effect that 
the veteran's depression has upon his 
ability to work.

5.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

6.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations remain unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




